PER CURIAM.
The subject-matter of this case was whether the appellant had received an unlawful preference over the bankrupt’s other creditors, and the question involved was whether the court erred in refusing to give binding instructions in favor of the appellant, the alleged preferred creditor. The case depends on its own particular facts, and no principles or precedents are in question. Finding no error on the part of the court in refusing appellant’s request for binding instructions in its favor, we limit ourselves to affirming the judgment below.